           Case 1:14-cr-00075-RA Document 25 Filed 06/11/20 Page 1 of 2
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 6/11/2020


 UNITED STATES OF AMERICA,

                             Plaintiff,
                                                                No. S2 12-CR-489 (RA)
                                                                    14-CR-75 (RA)
                        v.
                                                                        ORDER
 PAUL CALDER LEROUX,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       In a June 8, 2020 Order, the Court held that the public’s qualified First Amendment right

of access would be unduly abridged if either party’s sentencing submission remains entirely

under seal or in redacted form without sufficient justification. The Court directed the parties to

meet and confer and either file their sentencing submissions in unredacted form on the docket, or

file redacted versions thereof along with an explanation as to how those redactions are narrowly

tailored to a compelling interest.

       On June 10, 2020, the Court approved most of the Government’s proposed redactions,

and the Government filed its redacted sentencing submission on the docket. On June 11, 2020,

Mr. LeRoux filed a proposed redacted sentencing submission under seal, along with a letter

providing the justifications for his proposed redactions. The Court approves Mr. LeRoux’s

proposed redactions, as they are narrowly tailored to the compelling interests of protecting the

privacy of third parties, see United States v. Amodeo (“Amodeo II”), 71 F.3d 1044, 1050-51 (2d

Cir. 1995) (“[t]he privacy interests of innocent third parties . . . should weigh heavily in a court’s

balancing equation.”) (citation omitted), protecting Mr. LeRoux’s privacy and safety, see United

States v. Armstrong, 185 F. Supp. 3d 332, 336 (E.D.N.Y. 2016) (citations omitted), and

protecting the secrecy of the Government’s investigations, see United States v. Amodeo
          Case 1:14-cr-00075-RA Document 25 Filed 06/11/20 Page 2 of 2



(“Amodeo I”), 44 F.3d 141, 147 (2d Cir. 1995); Amodeo II, 71 F.3d at 1050; United States v.

Smith, 985 F.Supp.2d 506, 531 (S.D.N.Y.2013). Accordingly, Mr. LeRoux shall promptly file

his redacted sentencing submission on the docket, as well as a redacted version of his letter

regarding his proposed redactions.

SO ORDERED.

Dated:    June 11, 2020
          New York, New York



                                                  Ronnie Abrams
                                                  United States District Judge




                                                    2
